Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.	The information disclosure statements (IDS) submitted on 03/05/2019 and 05/02/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statements is being considered by the examiner.
Response to Amendment
The amendment filed 10/18/2021 has been entered. Currently, claims 12, 14-19, 21, and 23-28 remain pending in the application. Independent claims 12 and 21 were amended by Applicant without the addition of new matter, to overcome previous 35 USC 112(b) rejections set forth in the Non-Final Office Action mailed 08/20/2021. Additionally, claims 14, 17, 23, and 26 have been amended without the addition of new matter, ultimately overcoming previous claim objections set forth in the Non-Final Office Action mailed 08/20/2021.
Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. The rejection below maintains the Non-Final Rejection mailed 08/20/2021, which applies the primary reference, Miller et al. (U.S. Patent No. 5658243), and secondary references, Tyrell (U.S. Patent No. 6254559), Sterling (U.S. Patent Pub. No. 20040002674), Panzer et al. (U.S. Patent No. 8105255), and Neumann et al. (U.S. Patent No. 5086760), for teaching all the limitations in the claims.
Applicant makes the argument that “the two limbs (65 and 91), according to Miller, are not connected in such a way as to be tiltable because, as seen in FIGS. 5 and 6 of Miller reproduced below, the connection between the lower end 91 and the profile disk as identified in the Office Action, and the 
In response to Applicant’s argument with respect to Miller (Remarks, Page 9), Miller does disclose that the lower end 67 of upper bar 63 is tilted along a curvature toward the pivot axis against the upper end 93 of lower bar 89. Miller provides a matching contoured shape of the lower end 67, central link member 75, and upper end 93 (Miller, Col. 6, lines 57-67 and Figure 6). The lower end 67 is connected to the central link member 75 by a pivot pin 87 positioned in holes 69 and 81 allowing for pivotal flexion-extension (anterior-posterior) movement of the lower end 67 relative to the central link member 75 (Miller, Col. 7, lines 13-19 and Figure 5). Furthermore, the upper end 93 is connected to the central link member 75 by pivot pin 101 positioned in holes 97 and 83 as well as a pivot pin 103 positioned in curved slot 99 and hole 85, allowing for angular rotational movement of the upper end 93 relative to the central link member 75 (Miller, Col. 7, lines 42-55 and Figure 5). Therefore, the upper end 93 is tilted towards a pivot axis against both the central link member 75 and the lower end 67. 
Applicant makes the argument that “a person of ordinary skill in the art would not have sought to modify the device of Miller, as proposed by the Office, for at least the reason that the proposed modification would change the principle of operation of Tyrell's device and/or would render the device of Tyrell unsatisfactory for its intended purpose. Applicant respectfully submits that the modification of the joint according to Miller by the disclosure of Tyrell as indicated by the Office Action does not lead to a pivot limitation. In particular, the modification as suggested by the Office Action does not lead to a limitation of the flexion and extension of the first limb with respect to the second limb, as by the limiting pin 103 (FIGS. 5 and 6) of Miller only the movement of the first limb is limited with respect to the profile disk and not the second limb. Miller further discloses that this limitation only serves to restrict a rotational movement of the joint (see Miller FIG. 5, and col. 7, lines 48-54) about the axis formed by the pin 101 (col. 7, lines 42-47). (See also Miller, FIGS. 7 and 8). Miller col. 3, lines 26-30 and 50-51, and col. 
In response to Applicants argument with respect to the combination of Miller in view of Tyrell (Remarks, Pages 11-12), Miller discloses a curved slot 99 on the upper end (head of the first articulated limb) 93 and a hole 85 on the central link member (profile disk) 75 to receive a pin 103 (Miller, Col. 7, lines 42-55 and Figure 5). Meanwhile, Tyrell teaches an arcuate slot 13 on the pivot support member (analogous profile disk) 9 and a hole 21 on the analogous head of the first articulated limb 5 to receive an angle adjustment pin 14 (Tyrell, Col. 3, lines 13-14 and Figure 2). Tyrell utilizes the arcuate slot 13, 21, and pin 14 to teach a flexion extension direction movement limitation between the head of the first articulated limb 5 of Tyrell relative to the profile disk 9 of Tyrell. The combination of Miller in view of Tyrell results in the profile disk 75 of Miller to have an arcuate slot and the head 93 of Miller to have a hole, such as the arcuate slot 13 on the profile disk 9 of Tyrell and the hole 21 on the head 5 of Tyrell. This modification would not change the principle of operation of Miller, since the combination would result in the curved slot 99 of Miller being positioned on the profile disk 75 of Miller and the hole 85 of Miller being positioned on the head 93 of Miller. Swapping the position of the hole 85 and the curved slot 99 of Miller, as taught by Tyrell, would not change any function of Miller since rotational movement between the head 93 relative to the profile disk 75 would still be limited by the pin 103 within the curved slot 99 of Miller positioned on the profile disk 75 of Miller. Therefore, the angular rotation movement of the head 93 of Miller relative to the profile disk 75 of Miller is still functional given by the contoured shape of the profile disk 75 and head 93 as well as limited given by the size 100-1,100-2 of the curved slot 99. Tyrell teaches that the arcuate slot 13 of Tyrell is positioned on the profile disk 9 of Tyrell and the hole 21 is positioned on the head 5 for functioning to limit flexion extension directional movement of the head 5 of Tyrell relative to the profile disk 9 of Tyrell (Tyrell, Col. 3, lines 13-17). Therefore it would have been obvious to one of ordinary skill in the art to position the curved slot 99 of Miller on the profile disk 75 of Miller and the hole 85 of Miller on the head 93 of Miller, to provide a different enhanced configuration for being able to limit angular rotational movement between the head 93 of Miller and the profile disk 93 of Miller, which maintains the principle of operation of Miller. Although Tyrell teaches the slot 13 and hole 21 for limiting movement in flexion and extension directions, while Miller's slot 99 and hole 85 pertains to limiting rotational angular movement, Tyrell's teaching and motivation to combine with Miller is still applicable for providing an advantage of limiting motion in a certain joint direction (flexion-extension such as in Tyrell or angular rotation such as in Miller), given by a slot positioned on the profile disk as recited in the claims. Overall, Miller alone (when 93 has the arcuate slot 99 and the profile disk 75 has the hole 85) and in combination with Tyrell (when the profile disk 75 of Miller has the slot 99 and the head 93 of Miller has the hole 85) discloses "a tilting joint, wherein the second articulated limb is tiltable towards a pivot axis against the first articulated limb."
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 15, 19, 21, 24, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (U.S. Patent No. 5658243) in view of Tyrrell (U.S. Patent No. 6254559).
Regarding Claims 12 and 21, Miller discloses (Col. 5, line 15; Col. 6, lines 50, 53, 57, 67; Col. 7, lines 14, 31, 49; Figures 1, 5-6) a joint brace 11 (Col. 5, line 15 and Figure 1, knee brace 11) for a joint orthosis, the joint brace 11 comprising: two articulated limbs 65,91 (Col. 6, line 50, Col. 7, line 31, and Figure 5, upper end 65 of upper bar 63 and lower end 91 of lower bar 89) in a central bearing arrangement (Figure 5, central bearing arrangement includes all structures at central axis), wherein a head 93 (Col. 7, line 32 and Figure 5, upper end 93) of a first articulated limb 91 (Col. 7, line 31, and Figure 5, lower end 91 of lower bar 89) of the two articulated limbs 65,91 supports the central bearing arrangement (Figure 5, central bearing arrangement includes all structures at central axis) and the central bearing arrangement (Figure 5, central bearing arrangement includes all structures at central axis) is connected by non-positive fit (Figure 5, upper end 65, lower end 91, and disc shaped center link member 75 are able to engage with each other in a force-fit via their concave and convex surfaces wherein each the upper end 65, disc shaped center link 75, and lower end 91 have matching surfaces facing one another. A non-positive fit is construed as a force-fit that is not formed by a groove, recess, thread, or pin) to a head 67 (Col. 6, line 53 and Figure 5, lower end 67 of upper bar 63) of a second articulated limb 65 (Col. 6, line 50 and Figure 5, upper end 65 of upper bar 63) of the two articulated limbs 65,91 to form a pivot joint (Figures 5, pivotal range of flexion and extension provided by upper end 65, lower end 91, and disc shaped center link member 75) of the two articulated limbs 65,91, wherein, on the central bearing arrangement (Figure 5, central bearing arrangement includes all structures at central axis), a sliding surface 75-1 (Col. 6, line 67 and Figure 6, disc shaped center link member 75 having a concave inner surface 75-1 which is pivotally connected to the lower end 67) curved toward (Col. 6, line 67 and Figure 6, concave inner surface 75-1 curved towards the lower end 67) of the second articulated limb 65 is formed, and the head 67 of the second articulated limb 65 has a curvature of matching shape 68-2 (Col. 6, line 57 and Figure 6, Lower end 67 of upper bar 63 is disc shaped and has a convex outer surface 68-2), such that the head 67 of the second articulated limb 65 lies and is guided with positive fit (Col. 7, line 14 and Figure 5, threaded pivot pin 87 which extends through hole 69 and is screwed into hole 81 so as to pivotally interconnect upper bar 63 to center link member 75. This connection provides a positive fit between the lower end 67 and the center link member 75) in the curved sliding surface 75-1, and forms a tilting joint (Figure 6, tilted joint is formed as lower end 67, upper end 93, and center link member 75 are curved), wherein the second articulated limb 65 is tiltable toward the pivot axis against (Figure 6, lower end 67 of upper bar 63 is tilted along a curvature toward the pivot axis against the upper end 93 of lower bar 89) the first articulated limb 91, wherein the head 67 of the second articulated limb 65 has a window 69 (Col. 6, line 57 and Figure 5, Lower end 67 has a hole 69 located approximately in the center thereof) for guiding (Col. 6, line 67 and Figure 5, threaded pivot pin 87 which extends through hole 69) a clamping block 87 (Col. 6, line 67 and Figure 5, threaded pivot pin 87), which can be clamped on (Col. 6, line 67 and Figure 5, threaded pivot pin 87 extends through hole 69 and screwed into hole 81) the central bearing arrangement (Figure 5, central bearing arrangement includes all structures at central axis) of the first articulated limb 91 to fix (Col. 6, line 67 and Figure 5, threaded pivot pin 87 extends through hole 69 and screwed into hole 81) the head 65 of the second articulated limb 67 by non-positive fit (Figure 5, upper end 65, lower end 91, and disc shaped center link member 75 are able to engage with each other in a force-fit via their concave and convex surfaces) in the curved sliding surface 75-1, and the clamping block 87 has clamping shoulders (Figure 5, head of the pivot pin 87 extends outwards in vertical and horizontal directions from the neck of the pin 87 forming clamping shoulders, and engages with the concave inner surface 68-1 to clamp the pivot pin 87 with the central link member 75 with the lower end 67 pivotally connected in-between) which engages behind the backside of (Figure 5, head of the pivot pin 87 which engages with the concave inner surface 68-1) the head 67 of the second articulated limb 65 to clamp (Col. 6, line 67 and Figure 5, threaded pivot pin 87 extends through hole 69 and screwed into hole 81)  the head 67 of the second articulated limb 65 on the central bearing arrangement (Figure 5, central bearing arrangement includes all structures at central axis) of the first articulated limb 91, wherein the central bearing arrangement (Figure 5, central bearing arrangement includes all structures at central axis) on a base contains a profile disk 75 (Col. 6, line 67 and Figure 5, disc shaped center link member 75), on which the curved sliding surface 75-1 is formed (Col. 6, line 67 and Figure 6, disc shaped center link member 75 having a concave inner surface 75-1), and at least one limiting pin 103 (Col. 7, line 49 and Figure 5, threaded stop pin 103).
However, Miller fails to explicitly disclose wherein the profile disk has a slotted limb, and wherein at least one limiting pin guided in recesses in the head of the first articulated limb can engage, in order to form a pivot limitation.
Tyrell teaches (Col. 2, line 54; Col. 3, lines 13-17; Figure 2) an analogous joint brace (Col. 2, line 54, hip brace allowing for adjustment of flexion of hip joint) wherein an analogous profile disk 9 (Figure 2, pivot support member 9) has a slotted limb 13 (Figure 2, arcuate slot 13 in member 9), wherein at least one limiting pin 14 (Figure 2, angle adjustment pins 14) guided in recesses 21 (Figure 2, boreholes 21) in the analogous head 5 (Figure 2, surrounding head around aperture 12, located at the end of connector 5) of the analogous first articulated member 5 (Figure 2, connector 5) can engage (Col. 3, lines 13-17, arcuate slot 13 in member 9 receives one or more angle adjustment pins, or stop elements 14 that pass through selected holes 21 in connector 5 to adjustably limit range of rotary motion of connector 5 about axle 11), in order to form a pivot limitation (Col. 3, line 16, adjustably limit range of rotary motion of connector 5).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the profile disk (Miller, Figure 5, internally threaded hole 85 of the central linking member 75) and first articulated member (Miller, Figure 5, through slot 99 on the upper end 93 of lower bar 89) of Miller, so that the threaded hole (Miller, Figure 5, internally threaded hole 85) on the profile disk are instead a slotted limb (Tyrell, Figure 2, arcuate slot 13 in member 9) and the through slot (Miller, Figure 5, through slot 99) on the first articulated limb are instead recesses (Tyrell, Figure 2, boreholes 21), as taught by Tyrell, in order to provide an improved joint brace with selectable ranges of rotational adjustability in a given joint direction, as defined by the pins location within the slot and boreholes (Tyrell, Col. 3, lines 13-17).  
Regarding claims 15 and 24, the combination of Miller in view of Tyrell discloses the invention as described above and further discloses (in Col. 6, line 67 and Figure 5 of Miller) the clamping block 87 has a neck (Figure 5, pin 87 has neck that extends through hole 69 and threaded section that connects to hole 81) which engages (Col. 6, line 67 and Figure 5, threaded pivot pin 87 extends through hole 69 and screwed into hole 81) in the central bearing arrangement (Figure 5, central bearing arrangement includes all structures at central axis) and is guided there (Col. 6, line 67 and Figure 5, threaded pivot pin 87 extends through hole 69 and screwed into hole 81).
Regarding claims 19 and 28, the combination of Miller in view of Tyrell discloses the invention as described above and further discloses (in Figure 6 of Miller) the sliding surface 75-1 and the curvature 68-2 of the head 67 of the second articulated limb 65 in each case have a dome-shaped design (Figure 6, convex outer surface 68-2 and concave surface 75-1 have dome shaped-designs) and together form a ball joint section (Figure 6, the convex outer surface 68-2 is a ball and the concave surface 75-1 is a socket, so together they form a ball joint section).
Claims 14, 18, 23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (U.S. Patent No. 5658243) in view of Tyrrell (U.S. Patent No. 6254559) and in further view of Sterling (U.S. Patent Pub. No. 20040002674).
Regarding claims 14 and 23, the combination of Miller in view of Tyrell discloses the invention as described above but fails to explicitly disclose wherein the clamping shoulders have sections with a rough or toothed surface which engage with a corresponding catch surface on a lower surface of the head of the second articulated limb.
Sterling teaches (Paragraphs 39, 44, 82; Figures 5, 11) an analogous joint brace (Paragraph 39, orthopedic knee brace for adjustment of flexion of an appendage joint) wherein the analogous clamping shoulders 37 (Paragraph 83 and Figure 5, top surface of the first/inner spherical shell 37 comprises clamping shoulder portions that engage with a backside of second/center spherical shell 49) have sections with a rough or toothed surface 48 (Paragraph 83 and Figure 5, first cam slot 48 on the top surface of the first/inner spherical shell 37 provides an uneven irregular rough surface) which engage with a corresponding catch surface 46 (Paragraph 83 and Figure 5, first cam follower pin 46 located on the lower convex surface of the second/center spherical shell 38 is received by first cam slot 48 for improving the clamping by positive fit connection) on a lower surface (Figure 5, first cam follower pin 46 positioned on a lower side of the convex surface of the second/center spherical shell 38) of the analogous head 38 (Paragraph 83 and Figure 5, convex surface of the second/center spherical shell 38) of the analogous second articulated limb 34 (Paragraph 81 and Figure 5, center spherical plate extension 34).
(Figure 5 of, head of the pivot pin 87) and head of the second articulated limb of Miller in view of Tyrell, so that the clamping shoulders have a rough or toothed surface which engage with a corresponding catch surface of the second articulated limb, as taught by Sterling, in order to provide an improved joint brace wherein the clamping shoulders and the head of the second articulated limb provide a positive connection that constitutes a rotation limit means for selectively predetermined flexion and extension angular motion (Sterling, Paragraph 83).
Regarding claims 18 and 27, the combination of Miller in view of Tyrell discloses the invention as described above but fails to explicitly disclose the sliding surface and the curvature of the head of the second articulated limb in each case are designed in the shape of a cylinder jacket and together form an axial bearing section.
Sterling teaches (Paragraphs 39, 44, 82; Figures 5, 11) an analogous joint brace (Paragraph 39, orthopedic knee brace for adjustment of flexion of an appendage joint) with an analogous sliding surface 42 (Paragraph 82 and Figures 5 and 11, inner bushing 42 concentric and fastened parallel between the first/inner shell 37 and second/center 38 shell) and the curvature of the analogous head 37 (Figures 5 and 11, first/inner shell 37) of the analogous second articulated limb 35 (Figure 5, extension 35) in each case are designed in the shape of a cylinder jacket (Figures 5 and 9, cross section shows inner bushing 42 and curvature of first/inner shell 37 are designed in a curvilinear shell vault shape having a single curvature, which is diagramed by a half concave cylindrical surface curved about a single axis; Paragraph 44, concentric shells in the shape of a segment of a sphere) and together form an axial bearing section (Figures 5 and 11, central axial load supported through inner shell 37 and inner bushing 42).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the sliding surface and head of the second . 
Claims 16 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (U.S. Patent No. 5658243) in view of Tyrrell (U.S. Patent No. 6254559) and in further view of Panzer et al. (U.S. Patent No. 8105255).
Regarding claims 16 and 25, the combination of Miller in view of Tyrell discloses the invention as described above and further discloses (in Col. 6, line 67 and Figure 5 of Miller) that the clamping block 87 can engage with positive fit to (Col. 6, line 67 and Figure 5, threaded pivot pin 87 extends through hole 69 and screwed into hole 81 to provide positive fit) the profile disk 75, in order to prevent the clamping block 87 from being twisted against (Col. 6, line 67 and Figure 5, threaded pivot pin 87 once threaded into hole 81 prevents twisting of pivot pin 87 with the central linking member 75) the sliding surface 75-1.
However, the combination of Miller in view of Tyrell fails to explicitly disclose that the profile disk has a recess.
Panzer teaches (Col. 3, line 14; Col. 4, line 64; Col. 5, line 12; Figures 4a-4b) an analogous joint brace (Col. 3, line 14 and Figures 4a-4b, joint orthosis with pivot joint 6 for adjustment of flexion of joint) wherein an analogous profile disk (Col. 4, line 64 and Figures 4a-4b, end plate 35) has a recess (Col. 5, line 12 and Figures 4a-4b, recessed flat part 19, wherein an analogous clamping block 12,33,44 (Figure 4a, clamping block consists of adjusting ring 12, end plate 33, and screw 44) can engage with positive fit (Figures 4a-4b, recessed flat part 19 of the end plate 35 provides positive fit with flat section 18 of projection 34 of adjusting ring 12), in order to prevent the analogous clamping block 12,33,44 (Figure 4a, clamping block consists of adjusting ring 12, end plate 33, and screw 44) from being twisted against (Figure 4b, recessed flat part 19 prevents twisting of the projection 34 of adjusting ring 12) the analogous sliding surface (Figures 4a-4b, bottom surface of end plate 35 engaging projection 34 of adjusting ring 12).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the clamping block and profile disk of Miller in view of Tyrell, to include a recessed flat portion having a positive fit with a protruding portion of the clamping block, as taught by Panzer. Overall, it would not require undue experimentation to modify the concave surface 75-1 of Miller so that there is a recessed outline 19 of Panzer. Also, it would not require undue experimentation to modify the pivot pin 87 of Miller so that there is a protruding lead 34 of Panzer surrounding the neck of the pivot pin 87 of Miller that would fit in the recessed outline 19 of Panzer, in order to provide an improved joint brace with an increased stability of the joint brace through increased locking connecting between the clamping block and profile disk for increased restriction against joint movement and recovery of injury (Panzer, Col. 5, lines 10-19). 
Claims 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (U.S. Patent No. 5658243) in view of Tyrrell (U.S. Patent No. 6254559) in view of Panzer et al. (U.S. Patent No. 8105255) and in further view of Neumann et al. (U.S. Patent No. 5086760).
Regarding claims 17 and 26, the combination of Miller in view of Tyrell in view of Panzer discloses the invention as described above but fails to explicitly disclose that the window of the arched head of the second articulated limb is dimensioned so the clamping block can engage with positive fit there, in order to prevent the clamping block from being twisted against the arched head of the second articulated limb.
Neumann teaches (Col. 3, line 56; Col. 4, lines 4, 31, 35-40, 53-55; Figure 2) an analogous joint brace 10 (Col. 3, line 56 and Figure 1, joint brace orthotic 10 for flexion, extension, inversion, and eversion) wherein the analogous window 28 (Col. 4, line 31 and Figure 2, orthogonal aperture 28) of the analogous arched head 24 (Col. 4, line 31 and Figure 2, second articular member 24) of the analogous second articulated limb 18 (Col. 4, line 4 and Figure 2, superior arm 18) is dimensioned so the analogous clamping block 30 (Col. 4, lines 35-40 and Figure 2, pin assembly 30 includes concentric, circular sections 36 and 38 integrally formed on a notched, circular plate 37. Section 38 has a diameter slightly less than that of aperture 22b so that it may rotate therewith when assembled. Pin assembly 30 further includes an offset lug 40 and a pin 42 having external and internal threads) can engage with positive fit there (Col. 4, lines 53-55 and Figure 2, lug 40 being extends through aperture 28 of second articular member 24 to provide positive fit connection), in order to prevent the analogous clamping block 30 from being twisted against (Col. 4, lines 53-55 and Figure 2, rectangular aperture 28 and rectangular lug prevents rotation between the pin assembly 30 and the second articular member 24, while allowing a sliding movement in an eversion/inversion plane) the analogous arched head 24 of the analogous second articulated limb 18.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the window (Miller, Figure 5, round hole 69) in the arched head of the second articulated limb and the clamping block (Miller, Figure 5, pin 87) of Miller in view of Tyrell in view of Panzer, so that the window is an orthogonal aperture (Neumann, Figure 2, orthogonal aperture slit 28) and the clamping block has a protruding lug (Neumann, Figure 2, lug 40) surrounding neck of the clamping block (Figure 5 of Miller in view of Figure 2 of Neumann, modifying the pivot pin 87 of Miller so that there is a lug 40 of Neumann surrounding the neck of the pivot pin 87 of Miller) that would extend through the orthogonal aperture (Neumann, Figure 2, orthogonal aperture slit 28), as taught by Neumann, in order to provide an improved joint brace with an orthogonal slit that allows for a sliding motion of the clamping block relative to the second articulated limb in inversion/eversion directions while preventing sliding in flexion and extension pivotal twisting rotations, 
Conclusion
11.	Applicant's amendment did not necessitate a new grounds of rejection based on new references. Therefore the rejection from the Non-Final rejection mailed 08/20/2021 is maintained. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/MICHAEL MILO/
Art Unit 3786   

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786